


Exhibit 10.2


MOHAWK INDUSTRIES, INC.
2012 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN


ARTICLE 1
PURPOSE OF THE PLAN


1.1    Background and Purpose. Mohawk Industries, Inc. (the “Corporation”)
maintains the 2012 Non-Employee Director Compensation Plan (the “Plan”) to
promote the long-term growth of Mohawk Industries, Inc. by providing a vehicle
for Non-Employee Directors to increase their proprietary interest in the
Corporation and to attract and retain highly qualified and capable Non-Employee
Directors. The Plan is governed by the Mohawk Industries, Inc. 2012 Incentive
Plan (“2012 Incentive Plan”).


1.2    Status of Plan. Article 7 of the Plan is intended to be a nonqualified,
unfunded plan of deferred compensation under the Internal Revenue Code of 1986,
as amended.


ARTICLE 2
DEFINITIONS


2.1    Defined Terms. Unless the context clearly indicates otherwise, the
following terms shall have the following meanings:


“Annual Retainer” means the annual cash retainer fee payable by the Corporation
to a Non-Employee Director for services as a director (and, if applicable, as
the chairman of a committee of the Board) of the Corporation, as such amount may
be changed from time to time.


“Board” means the Board of Directors of the Corporation.


“Business Day” shall mean a day on which the New York Stock Exchange or any
national securities exchange or over-the-counter market on which the Shares are
traded is open for business.


“Cash/Shares Election Form” means a form, substantially in the form attached
hereto as Exhibit A, pursuant to which a Non-Employee Director elects to receive
his or her Annual Retainer for a particular Service Year in the form of cash, a
50/50 split of cash and Shares or all Shares, as provided in Section 6.3.


“Change of Control” has the meaning set forth in the 2012 Incentive Plan.


“Committee” means the Compensation Committee of the Board.


“Common Stock” means the $0.01 par value common stock of the Corporation.

1

--------------------------------------------------------------------------------






“Corporation” means Mohawk Industries, Inc.


“Deferral Election Form” means a form, substantially in the form attached hereto
as Exhibit B, pursuant to which a Non-Employee Director elects to defer his or
her Annual Retainer under the Plan.


“Election Date” means the date established by the Plan as the date by which a
Participant must submit to the Plan Administrator (i) a valid Shares Election
Form in order to receive Shares in lieu of Annual Retainer for a Service Year,
(ii) a valid Cash Election Form to receive cash in a subsequent Service Year, or
(iii) a valid Deferral Election Form to defer Annual Retainer pursuant to
Article 7. The Election Date is December 31 of each year with respect to an
election to be effective for the Service Year beginning on the following annual
meeting date. For example, the Election Date with respect to the Service Year
from May 2012 to May 2013 would be December 31, 2011; provided, however, that
the Election Date for a newly eligible Participant shall be the 30th day
following the date on which such individual becomes a Non-Employee Director.


“Fair Market Value” has the meaning set forth in the 2012 Incentive Plan.


“Non-Employee Director” means a director of the Corporation who is not an
employee of the Corporation or any subsidiary of the Corporation.


“Participant” means any Non-Employee Director who is participating in the Plan.


“Phantom Stock” means a hypothetical unit of value equal to the Fair Market
Value of one share of Common Stock. The concept of Phantom Stock is for
bookkeeping purposes only.


“Plan” means the Mohawk Industries, Inc. 2012 Non-Employee Director Stock
Compensation Plan.


“Plan Administrator” means the Committee or the agent(s), if any, appointed by
the Committee pursuant to Section 3.2 to assist in the administration of the
Plan.


“Service Year” means a year of director service, which is the approximate
12-month period between annual meetings of the Corporation’s stockholders.


“Shares” means shares of Common Stock.


“Stock Account” means the account established by the Corporation for each
Participant for Annual Retainer deferred pursuant to Article 7 of the Plan, the
performance and value of which shall be measured by reference to the Fair Market
Value of the Common Stock from time to time. The maintenance of individual Stock

2

--------------------------------------------------------------------------------




Accounts is for bookkeeping purposes only.


“Termination of Service” occurs when a Participant ceases to serve as a Non-
Employee Director for any reason.


ARTICLE 3
ADMINISTRATION OF THE PLAN


3.1    Administrator of the Plan. The Plan shall be administered by the
Committee. The Committee shall have the rights set forth in Article 4 of the
2012 Incentive Plan with respect to the administration of the Plan.


ARTICLE 4
ELIGIBILITY


4.1    Eligibility. All active Non-Employee Directors of the Corporation shall
be eligible to participate in the Plan.


ARTICLE 5
ANNUAL RESTRICTED STOCK UNIT GRANT


5.1    Annual Grant. The Corporation shall grant to each Non-Employee Director
1,000 RSUs on the first Business Day of each year; provided such director is
serving on the Board on such date. Such RSUs shall vest 1/5 of the amount of the
annual grant per year over a five year period from the date of the grant.


ARTICLE 6
ANNUAL RETAINER


6.1    Board Annual Retainer. Each Non-Employee Director shall receive an annual
retainer of $80,000 in cash, which may be adjusted by resolution of the
Committee from time to time.


6.2    Committee Chair Annual Retainer. Each of the Compensation Committee and
Nominating and Corporate Governance Committee Chairmen shall receive an
additional annual retainer of $10,000 in cash, and the Audit Committee Chairman
shall receive an additional annual retainer of $15,000 in cash. Such additional
retainers for the committee chairmen may be adjusted by resolution of the
Committee from time to time.


6.3    Election to Receive Shares. On the first Business Day of January
following each annual meeting of stockholders of the Corporation, Shares shall
be granted to each Non-Employee Director who either (i) on or before the
Election Date for the then–current Service Year, filed with the Plan
Administrator a written irrevocable Cash/Shares Election Form, indicating such
Non-Employee Director's election to receive either (a) all of his or her Annual
Retainer payable with respect to such Service Year in Shares or (b) 50% of his

3

--------------------------------------------------------------------------------




or her Annual Retainer payable with respect to such Service Year in Shares, or
(ii) filed a Cash/Shares Election Form for any prior Service Year and did not
file a Cash/Shares Election Form (as described in Section 6.4 below) with
respect to the current Service Year.


6.4    Subsequent Elections. Once a Non-Employee Director files a Cash/Shares
Election Form or a Deferral Election Form for any Service Year, that election
will carry forward into subsequent Service Years unless, on or before the
Election Date for any subsequent Service Year, the Non-Employee Director files a
separate Cash/Shares Election Form or Deferral Election Form for such subsequent
Service Year.


6.5    Number of Shares. The payment of the Annual Retainer in the form of
Shares shall be paid approximately mid-way through the Service Year (January),
but based on the quarterly price points during the preceding calendar year.
Therefore, the number of Shares to be granted in January of each year pursuant
to this Article 6 shall be the sum of A, B, C and D below:


A = (i) one quarter (¼) of the Annual Retainer for the applicable Service Year,
divided by (ii) the Fair Market Value per Share as of January 1 of the
immediately prior calendar year (whether or not the director was in office on
such prior January 1).


B = (i) one quarter (¼) of the Annual Retainer for the applicable Service Year,
divided by (ii) the Fair Market Value per Share as of April 1 of the immediately
prior calendar year (whether or not the director was in office on such prior
April 1).


C = (i) one quarter (¼) of the Annual Retainer for the applicable Service Year,
divided by (ii) the Fair Market Value per Share as of July 1 of the immediately
prior calendar year.


D = (i) one quarter (¼) of the Annual Retainer for the applicable Service Year,
divided by (ii) the Fair Market Value per Share as of October 1 of the
immediately prior calendar year.


If a director elects to receive 50% of his or her Annual Retainer in Shares and
50% in cash, then the number of Shares to be granted to such director shall be
determined by replacing “one quarter (1/4)” with “one eighth (1/8)” in A, B, C
and D above. In determining the number of Shares to be granted, any fraction of
a share will be disregarded and the remaining amount of the Annual Retainer
shall be paid in cash.


ARTICLE 7
ELECTION TO DEFER ANNUAL RETAINER


7.1    Election to Defer. A Non-Employee Director may elect to defer his or her
Annual Retainer under the Plan by delivering a properly completed and signed
Deferral Election Form to the Plan Administrator on or before the Election Date.
The Non-Employee Director's deferral will be effective as of the first day of
the Service Year beginning after

4

--------------------------------------------------------------------------------




the Plan Administrator receives the Non-Employee Director's Deferral Election
Form, or, in the case of a newly eligible Participant, on the first day of the
calendar month beginning after the Plan Administrator receives such Non-Employee
Director's Deferral Election Form.


7.2    Termination or Continuation of Deferral Election Form.


(a)    Voluntary Termination. A Participant may terminate his or her Deferral
Election Form at any time. Such termination will be effective on the first day
of the Service year after the Participant notifies the Plan Administrator of the
Participant's termination of the Deferral Election Form. Any Annual Retainer
deferred prior to the termination of the Deferral Election Form shall remain
deferred in accordance with the original Deferral Election Form and the Plan.
The Participant may deliver a new Deferral Election Form and thereby defer the
receipt of any future Annual Retainer, effective as of the first day of the
following Service Year or the first day of any subsequent Service Year.


(b)    Automatic Termination of Deferral Election Form. A Participant's Deferral
Election Form will automatically terminate at the earlier of (i) the
Participant's Termination of Service, or (ii) the termination of the Plan.


7.3    Stock Account. For bookkeeping purposes, the Annual Retainer that a
Non-Employee Director elects to defer pursuant to the Plan shall be transferred
to and held in an individual Stock Account in the name of such Participant.
Amounts to be deferred shall be credited to the Participant's Stock Account as
of the date such Annual Retainer is otherwise payable. Amounts deferred into a
Stock Account are recorded as units of Phantom Stock, and fractions thereof,
with one unit equating to a single share of Common Stock. Thus, the value of one
unit of Phantom Stock shall equal the Fair Market Value of a single share of
Common Stock. The use of units is merely a bookkeeping convenience; the units
are not actual shares of Common Stock. As described below in Section 7.5, a
Participant may elect to have some or all of the value of his or her Stock
Account distributed in actual shares of Common Stock. To the extent required for
bookkeeping purposes, a Participant's Stock Account will be subdivided to
reflect deferred Annual Retainer on a year-by-year basis. For example, a 2012
Stock Sub-Account, a 2013 Stock Sub-Account, and so on.


7.4    Credits to the Stock Account.


(a)    Initial Crediting of Stock Account. If a Participant elects to defer his
or her Annual Retainer into his or her Stock Account, such account shall be
credited, as of the date described in Section 7.1, with that number of units of
Phantom Stock, and fractions thereof, obtained by dividing the dollar amount to
be deferred into the Stock Account by the Fair Market Value of the Common Stock
as of such date.


(b)    Dividend Equivalents. Effective as of the payment date for each cash
dividend on the Common Stock, the Stock Account of each Participant who had a
balance in his or her Stock Account on the record date for such dividend shall
be credited with a number of units of Phantom Stock, and fractions thereof,
obtained by dividing (i) the

5

--------------------------------------------------------------------------------




aggregate dollar amount of such cash dividend payable in respect of such
Participant's Stock Account (determined by multiplying the dollar value of the
dividend paid upon a single share of Common Stock by the number of units of
Phantom Stock credited to the Participant’s Stock Account on the record date for
such dividend); by (ii) the Fair Market Value of the Common Stock on the
business day immediately preceding the payment date for such cash dividend.


(c)    Stock Dividends. Effective as of the payment date for each stock dividend
on the Common Stock, additional units of Phantom Stock shall be credited to the
Stock Account of each Participant who had a balance in his or her Stock Account
on the record date for such dividend. The number of units that shall be credited
to the Stock Account of such a Participant shall equal the number of shares of
Common Stock, and fractions thereof, which the Participant would have received
as stock dividends had he or she been the owner on the record date for such
stock dividend of the number of shares of Common Stock equal to the number of
units credited to his or her Stock Account on such record date.


(d)    Allocation of Dividends. To the extent required for bookkeeping purposes,
the allocation of additional units of Phantom Stock attributable to cash
dividends or stock dividends will be made to the Stock Sub-Account holding
existing units to which the cash dividend or stock dividend relates. For
example, a Participant's 2012 Stock Sub-Account will be credited with dividends
attributable to units held in the 2012 Stock Sub-Account. A Participant's 2013
Stock Sub-Account will be credited with dividends attributable to units held in
the 2013 Stock Sub-Account, and so on.


(e)    Recapitalization. If, as a result of a recapitalization of the
Corporation, the outstanding shares of Common Stock shall be changed into a
greater number or smaller number of shares, the number of units of Phantom Stock
credited to a Participant's Stock Account shall be appropriately adjusted on the
same basis.


7.5    Distributions.


(a)    Distributions. Distributions from the Stock Account shall be made either
in cash or shares of Common Stock, as indicated by the Participant at least six
months prior to the scheduled distribution. Any fractional units shall be paid
in cash. The number of units to be distributed from a Participant's Stock
Account shall be valued by multiplying the number of such units of Phantom Stock
by the Fair Market Value of the Common Stock as of the business day immediately
preceding the date such distribution is to occur. The shares of Common Stock
distributable to Non-Employee Directors under the Plan must be previously issued
and repurchased shares and may not be original issue shares.


(b)    Timing. Distributions from a Participant's Stock Account shall commence
on the date the Participant selects on the initial Deferral Election Form. Any
date selected by the Participant must be at least two calendar years following
the date of the initial Deferral Election Form and will apply to all amounts
(including future deferrals) held in the Stock Account. In no event, however,
shall a Participant's Account commence to be distributed

6

--------------------------------------------------------------------------------




later than the first regular business day of the fourth month following the
Participant's death. If the Participant fails to designate a payment
commencement date in the Participant’s initial Deferral Election Form or within
six months of such initial Deferral Election Form, the Participant's Stock
Account shall commence to be distributed no later than the first regular
business day of the fourth month following the Participant's Termination of
Service.


(c)    Optional Forms of Payment. Distributions from Participant Stock Accounts
(either in cash or in Common Stock) may be paid to the Participant either in a
lump sum or in a number of approximately equal annual installments designated by
the Participant on the Participant's initial Deferral Election Form. Such annual
installments may be for 5 years, 10 years or 15 years. The method of payment
(e.g., in lump sum or installments) elected on the Participant's initial
Deferral Election Form will apply to all amounts (including future
deferrals)held in the Stock Account. If a Participant elects to receive a
distribution of his or her Stock Account in cash installments, the Plan
Administrator may purchase an annuity from an insurance company which annuity
will pay the Participant the desired annual installments. If the Plan
Administrator purchases an annuity contract, the Non-Employee Director will have
no further rights to receive payments from the Corporation or the Plan with
respect to the amounts subject to the annuity. If the Plan Administrator does
not purchase an annuity contract, the value of the Stock Account remaining
unpaid shall continue to receive allocations of dividends as provided in Section
7.4. If the Participant fails to designate a payment method in his or her
initial Deferral Election Form or within six months of such initial Deferral
Election Form, the Participant's Stock Account shall be distributed in a lump
sum.


(d)    Irrevocable Elections. The payment commencement date and payment form
elected or deemed elected on the Participant's initial Deferral Election Form
shall become irrevocable and may not be modified six months after the execution
of such initial Deferral Election Form. A Participant's election of payment
commencement date and payment form shall be uniform for all years' Annual
Retainer deferred under the Plan.


(e)    Acceleration of Payment. If a Participant elects an installment
distribution and the value of such annual installment payment elected by the
Participant would result in a combined distribution of cash and Common Stock
(valued at its Fair Market Value on the initial commencement date) of less than
$3,000, the Plan Administrator shall accelerate payment of the Participant’s
benefits over a lesser number of whole years (but in increments of 5 or 10
years) so that the annual amount distributed is at least $3,000. If payment of
the Participant's benefits over a 5 year period will not provide annual
distributions of at least $3,000, the Participant's Stock Account shall be paid
in a lump sum.


7.6    Change of Control. Notwithstanding any other provisions in the Plan, in
the event there is a Change of Control, (i) any Participant whose service is
terminated on account of such Change of Control shall receive an immediate lump
sum payment of the Participant's Stock Account balance, and (ii) any Participant
who has commenced receiving installment distributions from the Plan (other than
from an annuity contract purchased from an insurance company) shall immediately
receive a lump sum payment in an amount equal to the unpaid

7

--------------------------------------------------------------------------------




balance of the Participant’s Stock Account. A Participant's service shall be
considered to have “terminated on account of such Change of Control” only if the
Participant's service on the Board is terminated without cause during the
24-month period following the Change of Control.


7.7    Financial Hardship. The Committee may, in its sole discretion, accelerate
the making of payment to a Participant of an amount reasonably necessary to
handle a severe financial hardship of a sudden and unexpected nature due to
causes not within the control of the Participant. Such payment may be made even
if the Participant has not incurred a Termination of Service. All financial
hardship distributions shall be made in cash in a lump sum. Such payments will
be made on a first-in, first-out basis so that the oldest Annual Retainer
deferred under the Plan shall be deemed distributed first in a financial
hardship.


7.8    Application for Benefits. The Plan Administrator may require a
Participant or Beneficiary to complete and file certain forms as a condition
precedent to receiving the payment of benefits. The Plan Administrator may rely
upon all such information given to it, including the Participant's current
mailing address. It is the responsibility of all persons interested in receiving
a distribution pursuant to the Plan to keep the Plan Administrator informed of
their current mailing addresses.


7.9    Responsibility for Investment Choices. Each Participant is solely
responsible for any decision to defer Annual Retainer into his or her Stock
Account and accepts all investment risks entailed by such decision, including
the risk of loss and a decrease in the value of the amounts he or she elects to
defer into his or her Stock Account.


7.10    Funding. Deferred benefits under this Article 7 shall be paid from the
general assets of the Corporation or as otherwise directed by the Corporation.
To the extent that any Participant acquires the right to receive payments under
the Plan (from whatever source), such right shall be no greater than that of an
unsecured general creditor of the Corporation. Participants and their
Beneficiaries shall not have any preference or security interest in the assets
of the Corporation other than as a general unsecured creditor.



8

--------------------------------------------------------------------------------




ARTICLE 8
AMENDMENT AND TERMINATION


8.1    Amendment, Suspension or Termination. The Board may amend, suspend or
terminate the Plan, at any time and from time to time, without notice, to any
extent deemed advisable; provided, however, that (i), the Board may condition
any amendment or modification on the approval of stockholders of the Corporation
if such approval is necessary or deemed advisable with respect to tax,
securities or other applicable laws, policies or regulations, and (ii) no such
amendment or termination shall (without the written consent of the Participant,
if living, and if not, the Participant's Beneficiary) adversely affect any
benefit under the Plan which has accrued with respect to the Participant or
Beneficiary as of the date of such amendment or termination regardless of
whether such benefit is in pay status.


ARTICLE 9
MISCELLANEOUS


9.1    Right to Service. Except as provided in the Plan, no Non-Employee
Director shall have any claim or right to be granted Shares under the Plan.
Neither the Plan nor any action pursuant thereto shall be construed as giving
any Non-Employee Director a right to be retained in the service of the
Corporation. The adoption of this Plan shall not affect any other compensation,
retirement or other benefit plan or program in effect for the Corporation.


9.2    Validity. In the event that any provision of the Plan is held to be
invalid, void or unenforceable, the same shall not affect, in any respect
whatsoever, the validity of any other provision of the Plan.


9.3    Inurement of Rights and Obligations. The rights and obligations under the
Plan and any related agreements shall inure to the benefit of, and shall be
binding upon the Corporation, its successors and assigns, and the Non-Employee
Directors and their beneficiaries.


9.4    Headings. Headings are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of the Plan.


9.5    Governing Law. The Plan shall be construed, governed and enforced in
accordance with the law of Georgia, except as such laws are preempted by
applicable federal law.


9.6    Spendthrift Clause. None of the benefits, payments, proceeds or
distribution under the Plan shall be subject to the claim of any creditor of any
Participant or Beneficiary, or to any legal process by any creditor of such
Participant or Beneficiary, and none of them shall have any right to alienate,
commute, anticipate or assign any of the benefits, payments, proceeds or
distributions under the Plan except to the extent expressly provided herein to
the contrary.

9

--------------------------------------------------------------------------------






9.7    Merger. The Plan shall not be automatically terminated by the
Corporation's acquisition by, merger into, or sale of substantially all of its
assets to any other organization, but the Plan shall be continued thereafter by
such successor organization. All rights to amend, modify, suspend or terminate
the Plan shall be transferred to the successor organization, effective as of the
date of the combination or sale.


9.8    Release. Any payment to Participant or Beneficiary, or to their legal
representatives, in accordance with the provisions of the Plan, shall to the
extent thereof be in full satisfaction of all claims hereunder against the Plan
Administrator and the Corporation, either of whom may require such Participant,
Beneficiary, or legal representative, as a condition precedent to such payment,
to execute a receipt and release therefor in such form as shall be determined by
the Plan Administrator or the Corporation, as the case may be.

10